Citation Nr: 1512050	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  03-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II (DM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active service from May 1972 to May 1980, and from February 1991 to September 1991, with periods of active duty for training (ACDUTRA) from May to June 1992, and May to June 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2006, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge.  During the pendency of the appeal, the Acting Veterans Law Judge who presided over the May 2006 Travel Board hearing left the Board.  Consequently, in August 2012, the Board asked the Veteran whether he desired to have a new Board hearing.  The Veteran responded in the affirmative in August 2012, requesting an additional Travel Board hearing.  In March 2013, the Veteran testified at an additional Travel Board hearing before the undersigned Veterans Law Judge.

This case has been remanded by the Board multiple times, specifically in April 2007, February 2010, April 2011, October 2012, and December 2013


FINDING OF FACT

DM was initially manifest during the Veteran last period of active duty and is attributable to service.  


CONCLUSION OF LAW

DM was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, DM will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran essentially contends that he developed DM with initial manifestations during his last period of active service in 1991.  The Board notes at this juncture that the Veteran was a medical corpsman during service.  As such, his contentions are not considered only lay assertions, but also having medical competency.  

Initially, the Board notes that while the Veteran first served during the Vietnam era, he has not sought service connection on the basis that his DM arose due to exposure to herbicides in Vietnam.  In any event, the National Personnel Records Center (NPRC) confirmed in April 2001 that the veteran did not serve in Vietnam.

A review of the service treatment records shows that in a July 1991, an inservice examiner noted that the Veteran's glucose level was 117.   In another record dated the same day, it was noted that the Veteran was reporting chest pains with movement of the left arm.  The examiner indicated that the Veteran should be referred for an internal medicine consultation, but did not indicate the reason for the contemplated referral.

In November 1992, the Veteran was seen in the orthopedic clinic of an Army community hospital primarily for complaints of low back pain.  He also reported at that time that he was experiencing polyuria, nocturia, and fatigue.  Examination included a glucose reading of 100 milligrams per deciliter, and the impression included rule out DM.  A consultation referral sheet dated in November 1992 indicated that the Veteran had a nonfasting blood glucose level of 162.  In a fasting glucose reading taken the next day, specifically December 1, 1992, the examiner noted that the Veteran's glucose was 186.  The Veteran was assessed as having noninsulin-dependent DM.  He did not receive oral medications for about five years.

In an August 2002 letter, a private examine, Dr. M.L.W., an internist, reported that he had reviewed the Veteran's medical records.  He opined that it was clear from reviewing the records that the Veteran had signs and symptoms of diabetes long before he was officially diagnosed.  The private examiner stated that the physician who evaluated the Veteran in September 1991 must have suspected that the Veteran had DM at that time because he referred the Veteran for an internal medicine consultation.  The private examiner indicated that it did not appear that the consultation occurred until November 1992 at which time the Veteran was evaluated for multiple problems related to his DM.  The private examiner wrote that it was clear from the records that the Veteran had been a diabetic since at least September 1991.  

A February 2009 VA examination confirmed the diagnosis of DM.  In an April 2010 VA medical opinion, when asked to provide an opinion regarding the etiology of the Veteran's DM, a VA clinician wrote that the Veteran "had elevated blood sugar readings and was told that he had borderline diabetes."  The VA clinician further wrote that, in 1994, the Veteran's blood sugars "normalized."  The VA clinician wrote that the diagnosis of DM was not made in service or within one year of the Veteran's separation from service.  However, the VA examiner did not cite to any of the other pertinent clinical findings and did not address the positive private medical opinion; thus this opinion was incomplete.  

Subsequently, in a May 2011 VA medical examination report, a VA nurse practitioner examiner was asked to opine as to the etiology of the Veteran's DM.  The VA examiner found that the Veteran's DM was less likely than not related to service or any incident of service.  In support of this opinion, the VA examiner stated that, having reviewed the record, she was unable to find any evidence of DM prior to the Veteran's separation from service or within a year of his separation from service.  She noted that, in the August 2002 letter, the private examiner found evidence of DM in the July 1991 service treatment record (which the private examiner mistakenly reported as being written in September 1991).  Specifically, the private examiner wrote in the August 2002 letter that the July 1991 service treatment record, which contained both an elevated blood sugar level reading and an internal medicine referral, was evidence that the Veteran had DM in 1991.  The May 2011 VA examiner noted that, although the July 1991 inservice examiner requested an internal medicine consult in the July 1991 service treatment record, the July 1991 inservice examiner did not report a reason for said referral.  The VA examiner noted that, while blood glucose levels of 100 to 126 are now considered evidence of prediabetes, such was not the case in July 1991.  The May 2011 VA examiner noted that a blood sugar of 117, as reported in the July 1991 service treatment record, would have been considered within the "normal" range in July 1991.  As such, the May 2011 VA examiner noted that the July 1991 service examiner might have referred the Veteran for an internal medicine consultation for the chest pain symptomatology mentioned in the July 1991 service treatment record and not DM symptomatology, as suggested by the August 2002 private examiner.  The May 2011 VA examiner also noted that the Veteran had an elevated blood sugar noted in the November 1992 service treatment record and even higher fasting blood sugar noted the following day.  Yet, the May 2011 VA examiner noted that no elevated fasting blood sugars subsequently were found to confirm the DM diagnosis.  The VA examiner further noted that an August 1994 treatment record contained findings suggestive of DM and that the Veteran was first prescribed DM medication in January 1996.  The VA examiner concluded that the evidence of record did not confirm a diagnosis of DM during service.

As previously noted by the Board, the May 2011 VA examiner is correct when she noted that the Veteran was not diagnosed with DM during service.  Moreover, the May 2011 VA examiner's argument, indicating that the Veteran was probably not referred for an internal medicine consult due to DM symptomatology by the July 1991 service examiner, appears credible.  However, the Board notes that the evidence indicates that the Veteran had a blood sugar reading within the currently accepted range for pre-diabetes in July 1991.  In addition, the Veteran is competent to report that he had symptoms as he was an inservice medic.  In November 1992, one year and two months after his discharge from service, the Veteran's blood sugar was noted to be within the range currently assigned for those with DM and he was in fact diagnosed with DM.  

The Board obtained another VA medical opinion from an endocrinologist which was furnished in July 2013.  The examiner indicated that DM was not diagnosed during service, noting that the elevated blood sugar level in July 1991 would not have been considered as indicative of DM then or now.  He stated that the elevated reading would only place the Veteran in the category of impaired fasting glucose or pre-diabetes.  He reported that an elevated apparently random (non-fasting) blood sugar level on November 30, 1992 would not have been high enough to diagnose the Veteran as diabetic on the basis of standard criteria.  He indicated that an elevated fasting blood sugar on December 12, 1992 was in the diabetic range but was not by itself sufficient to place the diagnosis of DM given that one needs two abnormal fasting blood sugars at two different time points to make the diagnosis.  He stated that the abnormal blood test in 1994 would be suggestive of DM, but again would not have been sufficient to make the diagnosis of DM then or now (given that the test was not standardized).  The examiner noted that the initiation of treatment for DM with oral agents in January 1996.  The examiner went on to explain that AlC Test is used to detect DM (type 2).  The examiner concluded that it was his opinion that it was rather unlikely that the Veteran had DM and/or that the Veteran's DM became compensable within one year of his September 1991 discharge from service.  He said that this assessment is supported by the fact that the Veteran did not require medical treatment prior to January 1996, five and a half years after his discharge, when it is usually within a few months after diagnosis of DM that a patient would require oral medications.  Requiring medications five and half years after discharge is more likely consistent with a diagnosis of impaired fasting glucose or metabolic syndrome at the time of discharge or within a year from discharge.

At this juncture, the Board notes that the medical opinion did not address the actual diagnosis of DM which was made in 1992.  Under current medical standards, there are tests that are used to diagnose DM, according to that physician, including the AlC Test, but the Veteran was never given that test during service.  However, he was diagnosed as having DM based on the standards at that time and that was a valid diagnosis.  

In a subsequent September 2013 letter, a nurse from the office of Dr. C.S., a general practitioner submitted a letter.  She stated that she had reviewed medical evidence, including the letters of Dr. W. as well as Dr. S.  She also reviewed blood sugar results dated in July 1991 and November 1992.  She noted the November 1992 diagnosis of non-insulin dependent DM.  She indicated that the Veteran was not placed on medication at that time, but conservative management, including dietary counseling and follow up SMA were ordered, but it was unclear if these were done.  The Veteran told her that from 1991 to 1994, he received sporadic walk in clinic care at Camp Mabry in Austin and at Bergstrom Air Force Base.  She noted that those records were not of record, but the Veteran told her that his glucose was consistently elevated during this period although he did not know the actual values.  The examiner indicated that she had his September 1994 discharge from the Reserve records, but there were no records of an AIC ever being drawn on him.  Nonetheless, there were records dated from 1994 to 1997 showing glucose values from 161 to 255.  The examiner indicated that the development of DM occurs over a protracted time period and there were evidence of at least impaired glucose values as early as 1992.

Thereafter, the March 2013 opinion letter of Dr. S was received.  Dr. S. also indicated that she had reviewed the pertinent inservice treatment records.  She stated that the (July 1991) inservice non-fasting glucose level of 117 did not conclusively show DM.  However, the November 30, 1992 non-fasting blood glucose of 162 with glycosuria or urine sugar of 100 mg/dL and complaints of dysuria resulted in a diagnosis of non-insulin dependent DM (the name of the examiner illegible).  By 1996, the Veteran required insulin for his DM.  Dr. S. stated that the natural history of DM is for it to take several years for it to progress from insulin resistance and insulin deficiency of pre-diabetes which is controlled with diet and by Metformin to the full syndrome of adult onset DM.  She stated that there was often a 3 year onset period.  She opined that based on the foregoing, the Veteran had DM during his 1991 period of service.  She indicated that her husband who was also a physician concurred with this assessment.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, all of the examiners are competent as medical professionals.  As noted, the Veteran also has medical competence.  By his own admission, he did not know much about DM in the early 1990's while in service, but he did competently report that he was told that had elevated glucose readings between 1991 and 1994.  There are discrepancies over whether the Veteran was pre-diabetic during his last period of active service thereby manifesting the initial symptoms of DM at that time, whether DM was initially manifest to a compensable degree within one year of service, or whether the Veteran had initial DM years later.  The examiners, particularly the most recent opinions, provided probative opinions.   See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In sum, different opinions were reached.  However, since the examiners provided rationale, there was a basis for each opinion (other than the April 2010 opinion and the incomplete February 2009 opinion).  

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether DM is attributable to service.  As noted, there are contradictory opinions regarding the onset of the Veteran's DM and the exact nature of DM, but the Board finds that they are of equally probative value as they were provided by medical professionals and were based on mostly accurate medical histories.  Dr. S. placed the actual onset of DM to the time period during the last period of active duty, in 1991.  Since the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations, the Board finds that DM had an onset during that time, as the most advantageous finding for the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for DM is warranted.


ORDER

Service connection for DM is granted.  



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


